AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Middle District
                                                       __________ District of
                                                                           of __________
                                                                              Florida

                   United States of America                                    )
                              v.                                               )       Case No. 5:18-mj-71310
                        Bao The Khoung                                         )
                                                                               )       Charging District:        Middle District of Florida
                              Defendant                                        )       Charging District’s Case No. 3:18-cr-158-J-34-MCR


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Bryan Simpson United States Courthouse                                          Courtroom No.: Honorable Monte C. Richardson
         300 North Hogan Street
         Jacksonville, Florida 32202                                                   Date and Time: 10/11/2018 11:30 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            09/27/2018
                                                                                                           Judge’s signature

                                                                                            Magistrate Judge Susan van Keulen
                                                                                                        Printed name and title




         Print                         Save As...                                                                                Reset
